Citation Nr: 1117899	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to May 2002.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, denying entitlement to the benefit sought. 

In April 2010, the Veteran testified during a Travel Board hearing at the RO    before the undersigned Veterans Law Judge (VLJ). Through Bryant v. Shinseki,       23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge         who chairs a hearing fulfill two duties to comply with the above regulation.          These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.                 In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. By contrast,                 the hearing focused on the elements necessary to substantiate the claim and               the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in          38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis. See 38 C.F.R. § 4.16(b) (2010).

Presently, the Veteran has several service-connected disabilities, by way of which he has met the initial schedular criteria for a TDIU. Service connection has been awarded for rheumatic heart disease, rated at 60 percent; gout, rated at 60 percent; hearing loss, right ear, rated noncompensable (0 percent); and a median sternotomy surgical scar, also rated noncompensable. Based on the foregoing, the Veteran has two separate conditions rated at 60 percent disabling each, which clearly qualifies him to met the schedular criteria under 38 C.F.R. § 4.16(a). That alone helps substantiate his claim, but does not prove it. There still must exist competent evidence of record demonstrating that the Veteran is incapable of securing and maintaining gainful employment as the consequence of service-connected disability. 

Thus far, the Veteran has undergone an April 2008 VA Compensation and Pension examination to assess his capacity for occupational functioning. Following a physical exam and review of all current conditions, including the rheumatic heart disease and gout, the examining physician expressed a viewpoint regarding employability. The VA examiner's opinion was that the Veteran was not a candidate for vigorous strenuous work or exercise secondary to cardiac status, however, his other medical problems did not preclude any job environments particularly. 

The implication of the aforementioned opinion is that the Veteran remains capable of working in a sedentary or even mildly physically demanding occupational environment, service-connected disability notwithstanding. Yet there are some questions raised as to the thoroughness of this opinion, namely, whether it fully considered the extent and severity of gout. In this regard, the Veteran on more than one occasion has described having three to four week periods of severe gout attacks that would keep him out of work, and stated that no employer would likely hire him because of his limited attendance record. Accompanying this contention, is the fact that through a September 2009 rating decision the RO increased from 40 to 60 percent the evaluation for gout, based upon evidence of more frequent incapacitating exacerbations. There is also reason to believe then that further examination would give opportunity to consider any more recent exacerbation in the severity of this condition underlying occupational capacity. 

Accordingly, the Board is ordering a new VA examination to address the issue of employability in view of service-connected disability. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Moreover, there are outstanding VA treatment records to acquire relevant to this claim. The Veteran has described ongoing medical treatment at the Manila Outpatient Clinic (OPC), yet the most recent available records on file are dated from March 2008. More contemporaneous records are needed. The RO/AMC should obtain all available corresponding medical records and associate them with the claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Manila Outpatient Clinic and request copies of all available records of treatment from that facility dated since 2008. All records and responses received should be associated with the claims file.

2. The RO/AMC should schedule the Veteran for a VA general medical examination. The claims folder must be made available for the examiner to review. The examiner is then requested to provide an opinion as to whether          the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of one or more of his service-connected disabilities.                In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities,          as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof. The VA examiner should also have reviewed the prior April 2008 VA examination addressing employability, and should provide specific consideration of the impact of both service-connected rheumatic heart disease and gout upon current occupational functioning.  

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.


3. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim of entitlement to a TDIU, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


